

[logo.jpg]


April 10, 2008


Ms. Carol Koh Evans


Re: Offer of Employment


Dear Carol:


It gives me great pleasure to confirm our offer for you to join The Knot, Inc.
as Chief Operating Officer, reporting to the Chief Executive Officer. We expect
that your first day of employment will be May 12, 2008. You will perform those
services that are reasonably associated with this title and position and those
services reasonably assigned to you and that are commensurate with your
position. In this regard, you shall be responsible for managing the day-to-day
operations of the Company and contributing to strategic business decisions as
part of the Company’s leadership team.
 
Please understand that this offer is conditional upon our completion of
customary background checks and your signing of a non-disclosure,
non-competition and non-solicitation agreement, as well as your compliance with
the U.S. Citizenship and Immigration Services regulations requiring the
establishment of your identity and right to work in the United States.
 
Compensation Terms
 
If you commence employment with The Knot, your compensation package would
consist of the following terms. These terms are subject to the approval of the
Compensation Committee of the Board of Directors, upon the recommendation of the
Company’s management.
 
Base Salary
 
Your annualized salary rate is $285,000 (“Base Salary”), which will be paid
semi-monthly, on the 15th and on the last workday of the month. The Compensation
Committee shall review your performance and Base Salary annually for potential
increases. Your Base Salary will be subject to withholding of income, social
security and employment taxes in accordance with the Company’s normal practices.
 
Sign-On Bonus
 
The Company will compensate you for certain deferred compensation that you have
represented to the Company you will forfeit by reason of leaving your prior
employment (the “Sign-On Bonus”). The Sign-On Bonus shall consist of: (1)
$56,000 in cash, to be paid on May 15, 2008, and (2) a grant of 6,000 vested
shares of common stock of the Company, which will be made as soon as possible
following the commencement of your employment, and subject to the standard terms
and conditions of The Knot’s 1999 Stock Incentive Plan and a restricted stock
agreement between you and The Knot. The Sign-On Bonus will be subject to
withholding of income, social security and employment taxes in accordance with
the Company’s normal practices.

--------------------------------------------------------------------------------

Ms. Carol Koh Evans
April 10, 2008
Page 2
 
 
Incentive Bonus
 
You will be eligible to earn an annual cash incentive bonus expressed as a
percentage of Base Salary. Each year, your target and maximum bonus
opportunities will be set by the Compensation Committee. The amount of your
actual bonus will be determined according to your achievement of certain
performance criteria established by the Compensation Committee. The incentive
bonus will be conditioned upon the other terms and conditions of the incentive
compensation program for executive officers, as may be in effect from time to
time, and is payable following the completion of The Knot’s annual audit and
approval by the Compensation Committee. The incentive bonus is not guaranteed
and is completely discretionary; you may receive an incentive bonus in one year
but not the next.
 
Notwithstanding anything to the contrary contained herein, for the year ending
December 31, 2008, you will fully participate in the incentive compensation
program, your target and maximum bonus opportunities therein will be based on
your annualized Base Salary and not on your actual salary paid for 2008, and you
are guaranteed to receive a bonus of no less than $50,000, payable at the same
time as incentive bonuses are paid to other executive officers, but in no event
later than March 15, 2009.
 
Restricted Stock Grant
 
You will receive a restricted stock grant of 50,000 shares, which will vest over
a four-year term, with the first 25% of the grant vesting on the first
anniversary of the grant, and the balance of the grant vesting in equal monthly
installments thereafter. The restricted stock grant will be made as soon as
possible following the commencement of your employment, and will be subject to
the standard terms and conditions of The Knot’s 1999 Stock Incentive Plan and a
restricted stock agreement between you and The Knot. Your restricted stock
agreement will provide that if The Knot is acquired by merger, asset sale or
sale of more than 50% of its voting securities by the stockholders (in each case
in accordance with the definition of “change in control” under the Stock
Incentive Plan), in addition to those shares of restricted stock that have
previously vested before such change in control in accordance with the regular
vesting schedule, an amount of shares of restricted stock shall vest upon such
event equal to the greater of (1) the shares of restricted stock that would
otherwise have vested during the one year period following the change in
control, and (2) 50% of the shares of restricted stock that are not vested on
the date of the change in control.
 
Other Compensation
 
You will be eligible to participate in future incentive compensation programs
for executive officers, if and when such programs are established by the
Compensation Committee of the Board of Directors, at a level commensurate with
your position at the time awards are granted and on the same general terms and
conditions as apply to the other executive officers of the Company. Without
limiting the foregoing, your participation in future equity grant programs made
available to executive officers will not be reduced as compared to other
executive officers because of your restricted stock grants made pursuant to this
letter agreement. In addition, in no event will the terms of equity awards
granted to you (including your restricted stock grants made pursuant to this
letter agreement) with respect to accelerated vesting upon a “change in control”
be less favorable than the terms made available to any other executive officer,
and the Company will cause any award to be modified if and as necessary to carry
out this provision.

--------------------------------------------------------------------------------

Ms. Carol Koh Evans
April 10, 2008
Page 3
 
 
Severance
 
If your employment is involuntarily terminated without cause by The Knot or a
successor entity, or if you resign for “Good Reason,” you shall receive a
lump-sum payment equal to your annualized Base Salary, at your rate of pay in
effect immediately prior to such termination or resignation, and for 12 months
after such termination or resignation receive all benefits (other than vesting
of any equity award) that were associated with your employment immediately prior
to such termination or resignation (to the extent and at such levels that these
benefits remain available to employees of The Knot generally during such
12-month period). The Company shall pay the lump-sum payment in connection with
an involuntary termination without cause upon such termination, and the lump-sum
payment in connection with a Good Reason resignation within 10 business days of
your written notice to the Company of such resignation.
 
An involuntary termination “without cause” shall mean a termination of
employment other than for death, disability, termination for cause or any
resignation by you other than a resignation for Good Reason. “Cause” shall mean
(1) your willful failure to perform the principal elements of your duties to The
Knot or any of its subsidiaries, which failure is not cured within 20 days
following written notice to you specifying the conduct to be cured, (2) your
conviction of, or plea of nolo contendere to, a felony (regardless of the nature
of the felony) or any other crime involving dishonesty, fraud, or moral
turpitude, (3) your gross negligence or willful misconduct (including but not
limited to acts of fraud, criminal activity or professional misconduct) in
connection with the performance of your duties and responsibilities to The Knot
or any of its subsidiaries, (4) your failure to substantially comply with the
written rules and policies of The Knot or any of its subsidiaries governing
employee conduct or with the lawful directives of the Board of Directors of The
Knot, or (5) your breach of any non-disclosure, non-solicitation,
non-competition or other restrictive covenant obligations to The Knot or any of
its subsidiaries. “Good Reason” shall mean (1) any reduction of your Base
Salary, (2) the relocation of your principal place of business outside of New
York City, or (3) the material diminution of your responsibilities or authority,
any reduction of your title or any change in the reporting structure set forth
in the first paragraph hereof, provided, however, that no Good Reason shall
exist if you have not given written notice to the Company within ninety (90)
days of the initial existence of the Good Reason condition(s) and until the
Company has had thirty (30) days to cure such event after the date on which you
give the Company written notice specifying such event in specific detail before
such event permits you to terminate your employment for Good Reason.
 
Benefits and Other Terms
 
Benefits
 
You will be eligible to participate in The Knot benefits program starting with
the first of the month following 30 days of employment. In addition, before you
are eligible to participate in the benefits program, the Company shall reimburse
you for all of your COBRA expenses for up to 60 days and reimburse you for all
benefits related expenses that would otherwise be covered by the Company’s
benefits program. You will be eligible to participate in our 401(k) plan after
completion of one (1) year of service and our Employee Stock Purchase Plan after
completion of five (5) months of service. A full description of your benefits is
contained in official plan documents that will be available to you. Please be
advised that this letter agreement describes policies and benefits currently
available and that The Knot reserves the right to amend, change and terminate
its policies, programs and employee benefit plans at any time during your
employment.

--------------------------------------------------------------------------------



Ms. Carol Koh Evans
April 10, 2008
Page 4
 
 
Indemnification
 
The Knot will enter with you into an Indemnification Agreement for Directors and
Officers, in the form previously provided to you and to be effective as of the
date you commence your employment with the Company. In addition, you shall be
covered by the Company’s insurance policy for directors and officers.
 
Compliance With Section 409A of the Internal Revenue Code
 
To the extent applicable, it is intended that this letter agreement comply with
the provisions of Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended (the “Code”). In the event that it is determined that any
payment or distribution of any type to or for your benefit, whether paid or
payable or distributed or distributable, pursuant to the terms of this letter
agreement (the “Total Payments”), would be subject to the additional tax and
interest imposed by Section 409A, or any interest or penalties with respect to
such additional tax (such additional tax, together with any such interest or
penalties, are collectively referred to as the “409A Tax”), then you shall be
entitled to receive an additional payment (a “409A Tax Restoration Payment”) in
an amount that shall fund the payment by you of any 409A Tax on the Total
Payments as well as all income taxes imposed on the 409A Tax Restoration
Payment, any 409A Tax imposed on the 409A Tax Restoration Payment and any
interest or penalties imposed with respect to taxes on the 409A Tax Restoration
Payment or any 409A Tax.
 
Golden Parachute Tax
 
In the event it shall be determined that any payment or distribution by the
Company to or for your benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this letter agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by you with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then you shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by you of all taxes, including, without limitation, any
income taxes (and any interest and penalties imposed with respect thereto) and
Excise Tax imposed upon the Gross-Up Payment, you retain an amount of the
Gross-Up Payment equal to the Excise Tax (including any interest or penalties
imposed with respect to such taxes) imposed upon the Payments. The Gross-Up
Payment shall be paid to you at the earliest possible time after receiving
notice from you, but not later than by the end of the calendar year in which the
taxes are paid to the government, or if an audit or a tax dispute related to the
Gross-Up Payment occurs, by the end of the calendar year after the year in which
the disputed taxes are paid (or the year after the year in which such an audit
or dispute is concluded, if no taxes are paid).

--------------------------------------------------------------------------------

Ms. Carol Koh Evans
April 10, 2008
Page 5
 
 
At-Will Employment
 
Please understand that, if employed by The Knot in this position, your
employment will be “at will,” meaning that either you or The Knot may terminate
the relationship at any time, with or without cause or notice. Please also note
that The Knot reserves the right to revise, supplement, or rescind any of its
policies, practices, and procedures (including those described in the Employee
Handbook) as it deems appropriate in its sole and absolute discretion, provided
that no such change shall be effective as to you unless such change affects all
officers of the Company.
 
No Violation of Contract
 
By accepting this offer of employment, you represent and warrant that you are
honoring all of the provisions of any agreement between you and any current or
former employer (including all provisions that remain in effect after your
employment is terminated), and that your acceptance of employment with The Knot
is not a violation of any agreement with any third party under which you incur
any obligations that conflict with or will otherwise prevent you from performing
your obligations with The Knot. Additionally, please be advised that it is The
Knot’s corporate policy not to obtain or use any confidential information,
proprietary information or trade secrets of its competitors or others, unless it
is properly obtained from sources permitted to disclose such information. By
signing this letter agreement below, you are acknowledging that you have been
advised of this policy and that you accept and will abide by this policy. It is
not our intention or desire to make use of any proprietary information to which
you may have had access during your previous employment. You are being hired to
apply for The Knot, and are expected to apply for The Knot, only the general,
non-trade secret skills and knowledge that you have developed throughout your
career and that you are free to use under all applicable federal and state laws.
In the event that you are in possession of any confidential non-public
information by virtue of your prior employment, you further agree that you will
not engage and have not engaged in any activity that is inconsistent with the
rights of such prior employer which could subject The Knot, its parent companies
and affiliates or any of its employees to liability.
 


*  *  *  *  *
 

--------------------------------------------------------------------------------

Ms. Carol Koh Evans
April 10, 2008
Page 6

 
Carol, we look forward to your joining The Knot! Please indicate your acceptance
of this offer by responding via email and then mailing the original signed and
dated version of this letter agreement to my attention at The Knot, Inc., 462
Broadway, 6th Floor, New York, NY 10013. We hope we will have a mutually
rewarding association. If you have any questions regarding this offer, please
call me at (212) 219-8555.
 
Sincerely,


/s/ DAVID LIU


David Liu
Chief Executive Officer




By signing, dating and returning this letter agreement, you accept our offer of
employment.

 
/s/ CAROL KOH EVANS                4/11/08

Carol Koh Evans      Date  



    
    
 

--------------------------------------------------------------------------------

